Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
	“ performing, in response to the tape cartridge being mounted in a tape drive, synchronous processing of the index-MAM sync type, whereinperforming synchronous processing [[is]] of the index-MAM sync type[[,]] includes storing updated information to the MAM of the tape cartridge;
performing, in response to synchronous processing being periodically performed by the file system, synchronous processing of the index-only sync type, whereinperforming synchronous processing [[is]] of the index-only sync type[[,]] includes not storing updated information to the MAM of the tape cartridge; and 
performing, in response to the tape cartridge being removed from the tape drive, synchronous processing of the index-MAM sync type”.

The closest prior art, Klein et al (US 8,854,663 B1), discloses an index-media auxiliary memory synchronous type in col. 14. However, it does not explicitly disclose:
performing, in response to the tape cartridge being mounted in a tape drive, synchronous processing of the index-MAM sync type, whereinperforming synchronous processing [[is]] of the index-MAM sync type[[,]] includes storing updated information to the MAM of the tape cartridge;
performing, in response to synchronous processing being periodically performed by the file system, synchronous processing of the index-only sync type, whereinperforming synchronous processing [[is]] of the index-only sync type[[,]] includes not storing updated information to the MAM of the tape cartridge; and 
performing, in response to the tape cartridge being removed from the tape drive, synchronous processing of the index-MAM sync type”.

Another close prior art, IBM-2011 (“Linear Tape File System (LTFS) Format Specification”), discloses index-MAM sync type in page 48, section 8. However, IBM-2011 does not explicitly disclose:
“performing, in response to the tape cartridge being mounted in a tape drive, synchronous processing of the index-MAM sync type, whereinperforming synchronous processing [[is]] of the index-MAM sync type[[,]] includes storing updated information to the MAM of the tape cartridge;
performing, in response to synchronous processing being periodically performed by the file system, synchronous processing of the index-only sync type, whereinperforming synchronous processing [[is]] of the index-includes not storing updated information to the MAM of the tape cartridge; and 
performing, in response to the tape cartridge being removed from the tape drive, synchronous processing of the index-MAM sync type”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“performing, in response to the tape cartridge being mounted in a tape drive, synchronous processing of the index-MAM sync type, whereinperforming synchronous processing [[is]] of the index-MAM sync type[[,]] includes storing updated information to the MAM of the tape cartridge;
performing, in response to synchronous processing being periodically performed by the file system, synchronous processing of the index-only sync type, whereinperforming synchronous processing [[is]] of the index-only sync type[[,]] includes not storing updated information to the MAM of the tape cartridge; and 
performing, in response to the tape cartridge being removed from the tape drive, synchronous processing of the index-MAM sync type”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claim 9 is allowed for similar reason as claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2165